 In the Matter of HORNER WOOLEN MILLS COMPANYandLOCAL UNIONNo. 60, UNITED TExTILE WORKERS OF AMERICA, A. F. L.Case No. 7-R-1611.-Decided January 7, 1944Mr. Charles F. Cummins,of Lansing, Mich., for the Company.Mr. John C. McGlashan,of Baraboo, Wis., for the Union._Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local Union No. 60, United TextileWorkers of America, affiliated with the A. F. of L., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Horner Woolen Mills Com-pany, Eaton Rapids, Michigan, herein called the Company, the Na-tionalLabor Relations Board provided for an appropriate hearingupon due notice before Sylvester J. Pheney, Trial Examiner. Saidhearing was held at Lansing, Michigan, on November 23, 1943.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing on the issues.At the hearing theCompany moved to dismiss the petition on the ground that the in-ternational organization of the United Textile Workers of America,rather than Local 60 would be the actual bargaining representative ofthe Company's employees in the event the Board certified Local 60.The Trial Examiner reserved ruling for the Board.We find thecontention to be without merit and the motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.The parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Boardmakes the following:54 N. L.R. B., No. 56.392 HORNER WOOLEN MILLS COMPANYFINDINGS OF FACTI;THE BUSINESS OF THE COMPANY393Horner Woolen Mills Company is a Michigan corporation, havingits principal place of business at Eaton Rapids, Michigan, where itis engaged in the manufacture of woolen fabrics, blankets, and yarn.During the first 6 months of 1943, the Company purchased raw ma-terials valued in excess of $900,000, all of which was shipped to itsplant from points outside the State, of Michigan.During the sameperiod, the Company sold finished products valued in excess of $1,300,-000, approximately 96 percent of which was shipped to points outsidethe State of Michigan.The Company admits that it is subject to thejurisdiction of the Board for the purposes of this proceeding.II.THE ORGANIZATION INVOLVEDwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 14, 1943, the Union requested recognition from theCompany as the exclusive bargaining representative of the Company'semployees.On October 12, 1943, the Company notified the Unionthat it would not accord such recognition unless and until the Unionwas certified by the Board.A statement of the Regional Director introduced in evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate JWe find that a question affecting commerce has arisen concerningthe.represerItation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union seeks a unit composed of all employees of the Companywho are engaged in any production or maintenance work or service inprocessing and manufacturing textile products, excluding executives,supervisory employees, and all employees of the administrative office,store, (tool) room, and sales room.The Company does not opposegenerally the extent of the unit sought by the Union but does contend'The RegionalDirectorreportedthat the Unionsubmitted 103 membership cardsdated in August,September, and October1943.All thecards bear apparently genuinesignatures and names of persons whose names are listed on the Company's pay roll ofNovember 10, 1943; there are approximately 200 employees in the appropriate unit. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat certain employees whom the Union desires to include in theunit should be excluded.The first employee in dispute, Raymond Hayden, is classified as awatchman and fireman.The Company employs four watchmen andthree watchmen-firemen, all of whom, with the exception of Hayden,have been sworn in as members of the auxiliary military police; theparties are in agreement as to the exclusion of the four watchmenand the other two watchmen-firemen from the unit. The record re-veals that Hayden has duties similar in nature to the other twowatchmen-firemen and that he will be sworn in as a member of theauxiliarymilitary police in the near future.Under the circum-stances,' and in accordance with our usual policy with respect tomembers of the auxiliary military police, we shall exclude from theunit all militarized watchmen and watchmen-firemen, includingHayden.The second employee in dispute, Herbert Walz, is classified as ayarn weigher in the mule spinning department.The Company con-tends that Walz is an administrative employee and, therefore, shouldbe excluded from the unit.The duties of this employee consist ofweighing and recording the amount of processed yarn; the recordsmade by him are normally used, in part, for the determination of piece-work rates.However, the present hourly rates are higher than thepiece-work rates normally computed from the records kept by Walzand consequently such records are not now determinative of theincome of spinners.Under these circumstances, we are of the opinionthat the duties and interests of this employee do not warrant hisexclusion from a unit of production employees; we shall include him.The last employee in dispute, Vera Powers, is classified as arecord keeper in the bobbin winding department; the Company alsocontends that she is an administrative employee.Her duties consistof recording the number of pounds of yarn wound by the bobbin-winders, and the number of yards of cloth knitted by the knitter;these latter employees are paid piece-work rates which are basedupon the records compiled by Powers. Since the duties of this em-ployee are similar in nature to those of a counter or time checker,and in accordance with our customary policy, we shall exclude herfrom the unit.2We find that all production and maintenance employees of theCompany at its Eaton Rapids plant, including the yarn weigher,but excluding the record keeper, all watchmen and all watchmen-fire-men, second hands, storekeeper, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise8SeeMatter of Bendix Aviation Corporation (Philadelphia Division),53 N. L.R. B. 884,and cases cited therein. HORNER WOOLEN MILLS COMPANY395effect changes in the status of employees,or effectively recommend suchaction,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,4 subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with HornerWoolen Mills Company, Eaton Rapids, Michigan, an election bysecret, ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dis-,charged for cause, and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by Local Union No. 60, United Textile Workers ofAmerica, A. F. L., for the purposes of collective bargaining.'The-record reveals that second hands are supervisory employees and that the partiesare in agreement as to their exclusion from the unit.The storekeeper is the employeemeant to be excluded by the words"store(tool)room employee"found in the petition.4The Union alleges that several employees were temporarily laid off on or about Septem-ber 7, 1943, and requests the Board to have eligibility to vote determined by the pay-rollperiod immediately preceding that date.Since it appears that these employees actuallyquit the employ of the Company,we find that they are not eligible to vote in the electionhereinafter directed.